Citation Nr: 1544766	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Ryan Foley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

The issue of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's right knee disorder clearly and unmistakably preexisted active duty service and was permanently aggravated during his military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have been met. 38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a right knee disorder which he contends existed prior to his military service and was aggravated beyond its normal progression as a result thereof.  

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A veteran is presumed to have entered active service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  In this case, the report of the Veteran's August 1956 enlistment examination listed the status of his lower extremities as normal and found no defects upon physical inspection.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).

Based on a June 1957 in-service clinical record, which indicated that the Veteran fell on his right tibial tubercle in November 1956 and which has caused a "reactivation of the inflammatory process," the Board finds that the Veteran's Osgood Schlatter's disease clearly and unmistakably preexisted his period of active duty service.  Therefore, the Board's inquiry turns to the matter of whether such disorder was not aggravated by service, which must be shown by clear and unmistakable evidence.  See Wagner, 370 F.3d 1089.  VA is not permitted to rest solely on the notion that the record contains insufficient evidence of aggravation.  Instead, VA must rely on affirmative evidence to prove that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

As noted above, the Veteran's service treatment records reveal that he received treatment for a right knee injury while on active duty.  Specifically, the Veteran was evaluated and hospitalized for complaints of right knee pain and swelling after he fell in December 1956.  Based on x-rays of the Veteran's knees, the examiner found partial separation in the tibial tubercle from the main body of the tibia on the right.  The examiner indicated that this represented old healed Osgood Schlatter's disease.  Subsequent clinical notes, dated in June 1957 and July 1957, confirmed the diagnosis of Osgood Schlatter's disease, bilaterally, which was reported as aggravated when the Veteran fell in November 1956, and which caused a reactivation of the inflammatory process.  Another June 1957 treatment report indicated that the disease was severe.  After a period of hospitalization, a line of duty determination was made in July 1957 that the disease existed prior to the Veteran's term of service and was service aggravated.  A service treatment report, dated in August 1957, noted a separated osseous fragment in the region of the tibial tubercle, which showed irregular sclerosis and fragmentation consistent with osteochondrosis of the tibial tuberosity, also known as Osgood Schlatter's disease.  No other abnormalities of the knee were found.  A clinical record, dated in September 1958, provided a diagnosis of osteochondrosis, tuberosity of tibia, right.  An August 1958 clinical note indicated that the Veteran again injured his right knee tibia tubercle when he struck his right knee while performing a parachute jump.  A September 1958 clinical note indicated a possible inservice Osgood Schlatter's disease exacerbation.  His September 1958 separation examination indicated that he had an enlarged tibial tubercle on the right.  He was provided a diagnosis of osteochondrosis of the tuberosity of the tibia.

The Veteran's post-service VA and private treatment records show that he has received ongoing treatment for right knee pain since 2008.  In January 2008, the Veteran presented for treatment of his knees.  He was provided an assessment of severe degenerative joint disease in both knees.

The Veteran underwent a VA examination in November 2009.  After reviewing the evidence of record and examining the Veteran, the VA examiner provided a diagnosis of bilateral knee osteoarthritis and opined that it was "less likely as not" that the Veteran's current bilateral knee disorder was the same as or a result of the knee disorder shown during active duty.  In support of this opinion, the examiner reasoned that the Veteran previously had localized pains at the tibial tuberosity in both knees, which was felt to represent an aggravation of Osgood Schlatter's disease.  However, the examiner indicated that the Veteran's current knee disorder was completely different from the disorder that manifested inservice because his bilateral knee osteoarthritis extended throughout both knees and was not just localized to the tibial tuberosity.  The examiner concluded that this did not represent an aggravation of Osgood Schlatter's disease which occurred in November 1956.  However, the examiner did not provide an opinion as to whether the Veteran's current bilateral knee disability was related to the multiple parachute jumps that he sustained while on active duty.

In December 2009, the Veteran was afforded another VA examination.  Based on x-rays taken during the examination, the diagnosis was severe degenerative arthritis and knee pain, bilaterally, most prominent on the left side with a history of effusion, cortisone injections, and treatment by an orthopedic surgeon.  The examiner did not provide any opinion regarding the etiological relationship between the Veteran's current bilateral knee disability and his military service.

In March 2010, the Veteran submitted a statement asserting that his current bilateral osteoarthritis of the knees was a direct result of the multiple parachute jumps he performed while serving as a paratrooper on active duty.  Specifically, the Veteran referenced a parachute jump when he severely injured his left leg and was hospitalized for thirteen days.

In June 2010, the Veteran presented for private orthopedic treatment of his knees.  In the corresponding treatment report, it was noted that the Veteran complained of pain in both knees and that he was injured in 1958 when he was a paratrooper in the United States Army.  It was noted that he was hospitalized for 13 days while on active duty and that he had continued to experience knee pain throughout the years.  It was noted that his knee pain became "especially unbearable" around the time the Veteran turned 50 years old.  The Veteran described his knee pain as a severe, constant, sharp stabbing in both of his knees.  The diagnoses were osteoarthritis of the lower leg/knee and Osgood Schlatter's disease.  It was also noted that the Veteran had an enlarged right tibial tubercle since he was a teenager that did not cause significant pain.  

In November 2010, the Veteran presented for private treatment with complaints of having left knee pain for several years.  X-rays were taken and revealed fragmentation at the right tibial tuberosity consistent with old Osgood Schlatter's disease, which was not seen in the left knee.

In May 2015, x-rays were taken by a VA radiologist.  The radiologist noted that the Veteran's clinical history included right knee pains for the past twenty years and that the Veteran was told he had Osgood Schlatter's disease.  X-rays of the Veteran's right knee showed no acute fractures or dislocation; stable large corticated calcifications projecting over the expected tibial insertion of the patellar tendon, typically seen with Osgood Schlatter's disease; no significant osteoarthritis changes; no significant suprapatellar effusion; and two surgical clips projecting over the posterior medial soft tissues.

In July 2015, the Veteran presented for a VA knee and lower leg examination.  After reviewing the evidence of record, the VA examiner performed a physical evaluation of the Veteran's knees.  The examiner diagnosed the Veteran as having bilateral degenerative arthritis and "old Osgood Schlatter's" disease on the right side since 1957.  The examiner found no objective evidence of Osgood Schlatter's disease of the left knee.  The examiner opined that the Veteran's claimed bilateral knee condition was "less likely than not" incurred or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's service treatment records dated in June 1957 showed that the Veteran fell on his right knee and was diagnosed with Osgood Schlatter's disease but that other progress notes showed that it was later asymptomatic.  The examiner also noted that the Veteran's separation examination was negative for clinical findings except for an enlarged tibial tubercle in the right knee, but that the examination report did not state that the Veteran's right knee was symptomatic at the time of his discharge from military service.  Lastly, the examiner indicated that there were no medical records regarding the Veteran's bilateral knee conditions until the 2000s, which was more than 40 years after his discharge from military service.

In August 2015, the Veteran underwent a VA clinical evaluation of his right knee pain with the chief of Orthopedic Surgery.  During the evaluation, the Veteran reported that he was injured in 1956 as a result of his airborne parachute jumps and that he was hospitalized for thirteen days because his right knee was "locked" and he could not bend the knee.  He reported that he received a diagnosis of Osgood Schlatter's disease at that time.  The chief of Orthopedic Surgery indicated that imaging tests showed that the Veteran had "Osgood Schlatter's disease with associated DJD [of the] [r]ight knee, tricompartmental."  The chief of Orthopedic Surgery provided an assessment of Osgood Schlatter's disease that existed prior to service and likely was exacerbated during the activities of being on the infantry.  The chief of Orthopedic Surgery noted that Osgood Schlatter's disease did not develop after growth and that the Veteran's old Osgood Schlatter's disease is quite prominent.

In September 2015, the RO obtained a supplemental medical opinion from a VA examiner who considered and discussed the findings of this report.  Specifically, the examiner opined that the Veteran's in-service bilateral knee disorder, diagnosed as Osgood Schlatter's disease of both tibial tubercles, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by his military service.  The examiner reasoned that the inservice disorder was asymptomatic and that there was evidence that the Veteran's Osgood Schlatter's disease was aggravated by his military service in the form of intermittent pain, swelling, and tenderness over the tibial tubercles, right greater than left.  Additionally, the examiner opined that the Veteran's current bilateral knee disorder, diagnosed as bilateral knee osteoarthritis, with tenderness throughout both knees, was "less likely than not" related to the multiple parachute jumps he performed while serving as a paratrooper or to any injury he incurred as a result thereof.  Finally, the September 2015 VA examiner opined that the Veteran's in-service bilateral knee disorder, which manifested as localized pain in the tibial tuberosity in both knees and was felt to represent an aggravation or reactivation of preexisting Osgood Schlatter's disease, was "less likely than not" related to his current bilateral knee disorder and that his current bilateral knee osteoarthritis "did not represent" residuals of Osgood Schlatter's disease.

After reviewing the evidence of record, the Board finds that the Veteran's preexisting right knee Osgood Schlatter's disease was aggravated by his military service.  The Veteran is competent to report on observable symptoms such as right knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Veteran has repeatedly endorsed onset and worsening of pain during his active duty service.  The contemporaneous service medical corroborate the Veteran's contentions as to the pain in service.  Moreover, the Veteran's June 1957 service treatment record clearly states that that Veteran's right knee Osgood Schlatter's disease was "service aggravated" and that the inflammatory process of the preexisting right knee Osgood Schlatter's disease was re-activated when he fell on his tibial tuberosity when he performed an inservice parachute jump.  

The Board acknowledges that the September 2015 VA examiner's statement that scientifically-based medical literature does not support a causal association regarding the permanent worsening of Osgood Schlatter's disease and osteoarthritis of the knee.  Nevertheless, the chief of Orthopedic Surgery in the August 2015 VA clinical evaluation of the Veteran revealed that the Veteran had "Osgood Schlatter's disease with associated DJD [of the] [r]ight knee, tricompartmental."  The chief of Orthopedic Surgery provided an assessment of Osgood Schlatter's disease that existed prior to service and likely was exacerbated during the activities of being on the infantry.  Moreover, the September 2015 VA examiner opined that the Veteran's Osgood Schlatter's disease, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by his military service.  The examiner reasoned that the inservice disorder was asymptomatic and that there was evidence that the Veteran's Osgood Schlatter's disease was aggravated by his military service in the form of intermittent pain, swelling, and tenderness over the tibial tubercles, right greater than left. 

Based on the foregoing, the Board cannot find that the evidence is "clear and unmistakable" that the Veteran's right knee disorder did not undergo a permanent worsening.  Thus, the Board finds that the Veteran's Osgood Schlatter's disease preexisted service, and was aggravated by such service.  Additionally, the Board finds that the current diagnosis of degenerative joint disease of the right knee is associated with the Veteran's right knee Osgood Schlatter's disease.  Accordingly, service connection for a right knee disorder is warranted.


ORDER

Service connection for a right knee disorder, to include Osgood Schlatter's disease and degenerative joint disease is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran is seeking service connection for a left knee disorder.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Additional Records

At his November 2009 VA examination, the Veteran reported that he "has been on Social Security Disability since 1987."  However, Board finds that the Veteran's Social Security Administration (SSA) disability records have not been associated with the evidence of record. VA has a duty to obtain SSA disability records when they may be relevant and, in this case, VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Under these circumstances, the RO must attempt to obtain any disability benefits records from the SSA records relating to his left knee claim on appeal.

B.  Supplemental Medical Opinion

In its January 2015 remand, the Board instructed the RO to schedule the Veteran for an appropriate examination to determine whether this current bilateral knee disorder was incurred or aggravated during his military service.

The Veteran was afforded a VA knee and lower leg examination in July 2015.  The VA examiner reviewed the evidence of record and evaluated the Veteran.  Thereafter, the examiner diagnosed the Veteran as having bilateral degenerative arthritis and "old Osgood Schlatter's" disease on the right side since 1957.  The examiner found no objective evidence of Osgood Schlatter's disease of the left knee.  The examiner opined that the Veteran's claimed bilateral knee condition was "less likely than not" incurred or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's service treatment records dated in June 1957 showed that the Veteran fell on his right knee and was diagnosed with Osgood Schlatter's disease but that other progress notes showed that it was later asymptomatic.  The examiner also noted that the Veteran's separation examination was negative for clinical findings except for an enlarged tibial tubercle in the right knee but that the examination report did not state that the Veteran's right knee was symptomatic at the time of his discharge from military service.  Lastly, the examiner indicated that there were no medical records regarding the Veteran's bilateral knee conditions until the 2000s, which was more than 40 years after his discharge from military service.

In September 2015, the Veteran submitted a VA treatment report dated in August 2015 which provided an assessment of "history . . . consistent with . . . removal of a loose body via small arthrotomy [of the] left knee during a hospitalization during the military while stationed at [Fort] Bragg."  

Later that same month, the RO obtained a supplemental medical opinion in order to consider the findings of this report.  The VA examiner who provided the medical opinion indicated that the Veteran's in-service bilateral knee disorder, diagnosed as Osgood Schlatter's disease of both tibial tubercles, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by his military service.  The examiner reasoned that the inservice disorder was asymptomatic and that there was evidence that the Veteran's Osgood Schlatter's disease was aggravated by his military service in the form of intermittent pain, swelling, and tenderness over the tibial tubercles, right greater than left.  Additionally, the examiner opined that the Veteran's current bilateral knee disorder, diagnosed as bilateral knee osteoarthritis, with tenderness throughout both knees, was "less likely than not" related to the multiple parachute jumps he performed while serving as a paratrooper or to any injury he incurred as a result thereof.  Finally, the September 2015 VA examiner opined that the Veteran's in-service bilateral knee disorder, which manifested as localized pain in the tibial tuberosity in both knees and was felt to represent an aggravation or reactivation of preexisting Osgood Schlatter's disease, was "less likely than not" related to his current bilateral knee disorder and that his current bilateral knee osteoarthritis "did not represent" residuals of Osgood Schlatter's disease.

For the reasons discussed below, the Board finds it necessary to remand this matter to obtain a supplemental medical opinion that will resolve inconsistencies in the record and clarify the nature and etiology of the Veteran's left knee disorder.  

Clarification regarding the following statement from the September 2015 supplemental medical opinion:  "Baseline of asymptomatic; aggravation manifested by intermittent pain, swelling, and tenderness over the tibial tubercles, right greater than left" is needed.  While this statement is supported by the June 1957 in-service diagnoses of "Osgood Schlatter's disease both tibial tubercles" and "Osgood Schlatter's disease (osteochondrosis of tibial tubercle - bilaterally)," it is also contradicted by the August 1957 service x-ray of the Veteran's left knee and proximal tibia which found no left knee abnormalities, as well as the post-service November 2010 private orthopedic evaluation which found fragmentation at the right knee tibial tuberosity "consistent with old Osgood Schlatter's disease" but [the same] was not seen in the left knee.  The examiner must indicate whether the Veteran had Osgood Schlatter's disease of left knee during his military service; and if so, whether he currently has any residuals of Osgood Schlatter's disease in his left knee.  If the examiner finds that the Veteran's current symptomatology reflects that he has current residuals of Osgood Schlatter's disease of the left knee, the examiner must provide an opinion addressing whether those residuals are related to his military service, to include any inservice injuries he incurred while on active duty.  If the examiner finds that the Veteran's current symptomatology does not reflect that he has residuals of Osgood Schlatter's disease of the left knee, or if the record reflects that the Veteran's Osgood Schlatter's disease of the left knee has completely resolved, it must be stated.

The September 2015 VA examiner did not provide any rationale in support of the medical conclusion that the Veteran's current bilateral knee disorder, diagnosed as bilateral knee osteoarthritis, with tenderness throughout both knees, was "less likely than not" related to the multiple parachute jumps he performed while serving as a paratrooper or to any injury he incurred as a result thereof.  The examiner must provide complete rationale in support of the medical conclusion that the Veteran's left knee osteoarthritis was not caused by or related to his multiple parachute jumps during service.  The examiner must also consider and discuss the August 2015 clinical assessment provided by the VA Chief of Orthopedic Surgery indicating that the Veteran had a "history consistent with . . . removal of a loose body via small arthrotomy L knee during a hospitalization during the military while stationed at Ft Bragg."  The examiner must indicate whether this assessment is indicative of an in-service left knee injury resulting from a parachute jump and whether the Veteran's current left knee osteoarthritis resulted from this procedure of removal of a loose body via small arthrotomy.

Finally, the examiner must provide a medical opinion addressing whether the Veteran's current left knee disorder, diagnosed as osteoarthritis, is caused or aggravated by his service-connected right knee disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to procure copies of any SSA disability records that may be available and that are not currently associated with the record.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain a supplemental medical opinion from the VA examiner who prepared the September 2015 VA supplemental medical opinion regarding the Veteran's left knee disorder.  If the September 2015 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

Following a review of the evidence of record and with consideration of the Veteran's statements and testimony, the examiner must address the following:

(a)  The examiner must clarify the following statement from the September 2015 supplemental medical opinion:  "Baseline of asymptomatic; aggravation manifested by intermittent pain, swelling, and tenderness over the tibial tubercles, right greater than left."  While this statement is supported by the June 1957 in-service diagnoses of "Osgood Schlatter's disease both tibial tubercles" and "Osgood Schlatter's disease (osteochondrosis of tibial tubercle - bilaterally)," it is also contradicted by the August 1957 service x-ray of the Veteran's left knee and proximal tibia which found no left knee abnormalities, as well as the post-service November 2010 private orthopedic evaluation which found some fragmentation at the right knee tibial tuberosity "consistent with old Osgood Schlatter's disease" but [the same] was not seen in the left knee.  

(b)  The examiner must indicate whether the Veteran had Osgood Schlatter's disease of left knee during his military service; and if so, whether he currently has any residuals of Osgood Schlatter's disease in his left knee.  

(i)  If the examiner finds that the Veteran's current symptomatology reflects current residuals of Osgood Schlatter's disease of the left knee, the examiner must provide an opinion addressing whether those residuals are related to his military service, to include any inservice injuries he incurred while on active duty.  

(ii)  If the examiner finds that the Veteran's current symptomatology does not reflect that he has residuals of Osgood Schlatter's disease of the left knee, or if the record reflects that the Veteran's Osgood Schlatter's disease of the left knee has completely resolved, it must be so stated.  The examiner must provide the specific evidence upon which this finding is made.

(c)  The examiner must provide complete rationale in support of the medical conclusion that the Veteran's left knee osteoarthritis was not caused by or related to his multiple parachute jumps during service.  The examiner must also consider and discuss the August 2015 clinical assessment provided by the VA Chief of Orthopedic Surgery indicating that the Veteran had a "history consistent with . . . removal of a loose body via small arthrotomy [left] knee during a hospitalization during the military while stationed at Ft Bragg."  The examiner must indicate whether this assessment is indicative of an in-service left knee injury resulting from a parachute jump and whether the Veteran's current left knee osteoarthritis is in any way associated with the removal of a loose body via small arthrotomy.

(d)  The examiner must provide a medical opinion addressing whether the Veteran's current left knee disorder, diagnosed as osteoarthritis, is caused or aggravated to any degree by his service-connected right knee disorder.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The supplemental medical opinion must be reviewed to ensure complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the remaining claim on appeal must be readjudicated on the merits with consideration of all evidence received.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


